Citation Nr: 1313585	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to September 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, the Pittsburgh, Pennsylvania RO assumed the role as the agency of original jurisdiction.

When the case was most recently before the Board in November 2012, it was decided in part and remanded in part.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

An additional remand is required to attempt to obtain service treatment records.  The Veteran claims that his current psychiatric disorder began during his military service.  He asserts, and the available service personnel records confirm, that he was absent without leave (AWOL) on multiple occasions while on active duty.  He essentially attributes his absences to in-service psychiatric symptomatology.  The Veteran claims that he was seen on at least six occasions by a psychiatric specialist while he was stationed at Ft. Sam Houston in Texas.  

Although the Veteran's service treatment records have been associated with the claims file, these records do not include records of any psychiatric examinations or treatment.  However, an August 1979 service personnel record associated with the Veteran's discharge indicates that he was seen by Community Mental Health Services while stationed at Ft. Sam Houston Army base.  The Board acknowledges that the National Personnel Records Center (NPRC) sometimes maintains in-service psychiatric records apart from general service treatment records.  No attempts to obtain his in-service mental health treatment records have been made.  Accordingly, a remand is required to attempt to obtain these records.

Additionally, it appears that not all of the Veteran's VA records relevant to his psychiatric disability claim have been associated with the claims files or Virtual VA.  VA medical records included in the Virtual VA file indicate that the Veteran received psychiatric treatment in April 1997 at a VA medical center (VAMC) in Bronx, New York.  Records pertaining to the April 1997 treatment have not been associated with the claims files or Virtual VA.  Records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the originating agency should undertake appropriate development to obtain the Veteran's records from the Bronx VAMC.

Moreover, additional development is warranted to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  In this regard, post-military medical records dated during the course of the appeal show diagnoses of an anxiety disorder and a borderline personality disorder.  (Here the Board notes that service connection is not permissible for a personality disorder.  See 38 C.F.R. § 3.303(c) (2012)).  The etiology of his anxiety disorder remains unclear.  Thus, in light of the service personnel records and the Veteran's competent lay statements regarding his psychiatric problems in service, the present record is sufficient to trigger a duty on the part of the VA to afford the Veteran an appropriate VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Buchanan v. Nicholson, (addressing lay evidence as potentially competent to support presence of a disability even where no corroborated by contemporaneous medical evidence).  

As for the remaining claims, the Veteran claims that his left hip and back disorders are related to the claimed psychiatric disorder.  Thus, consideration of the left hip and back disorder claims must be deferred pending resolution of the psychiatric claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the Board notes that after the case was received at the Board, the Veteran submitted a statement an April 2012 statement from his mother.  He has not waived his right to have this evidence considered by the originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency and request that it conduct a search for any in-patient and out-patient health clinic records related to the Veteran's evaluation and/or treatment for any psychiatric disorder during his service at Ft. Sam Houston Army base, San Antonio, Texas.  In addition, contact the Veteran and request that he submit any service treatment records showing psychiatric evaluations and/or treatment that are in his possession.  All development efforts and any negative response(s) should be associated with the record if any requested records are not obtained.
 
2.  Undertake appropriate development to obtain all outstanding VA treatment records and private medical records identified by the Veteran as relevant to the issues being remanded, to include records from the Bronx VAMC dated from April 1997.

3.  After completion of the above, the Veteran should be afforded a VA examination by a psychiatrist or psychologist.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner is asked to identify all acquired psychiatric disorders present during the period of the claim.  For each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements of experiencing psychiatric symptomatology while on active duty and assume such statements are credible for purposes of the examination.  

If the examiner is unable to provide any requested opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

